       Case 5:20-cr-00048-TES-CHW Document 28 Filed 12/17/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

UNITED STATES OF AMERICA                       :
                                               : CRIMINAL NO. 5:20-CR-48-TES-CHW
                v.                             :
                                               :
CODY RICHARD GRIGGERS,                         :
                                               :
           Defendant.                          :
_________________________________              :

                                  NOTICE OF DNA TESTING

        Under 18 U.S.C. § 3600, any defendant who is serving a federal sentence can make a

motion to the court to have DNA testing done on any biological evidence in his case. In order to

make such a motion, the defendant must state under penalty of perjury that he is not guilty, and

then request that DNA testing be done on any biological evidence.

        Biological evidence is blood, hair, semen, saliva, skin tissue or other identified biological

material.

        If, after conviction, you request such a test, you must state, under penalty of perjury, that

you are actually innocent. If DNA testing is done on your motion and the result show that you are

in fact guilty, then the government could petition to the court to have you held in contempt of court

and ordered to pay the cost of the test or have your good time taken away by the prison system, or

prosecuted for false assertions. If convicted of false assertions, the sentence is not less than three

years imprisonment which must follow the sentence that you are presently serving.

        If you believe that there is biological evidence in your case which could be subject to DNA

testing, you should discuss with your attorney and determine whether or not you wish to request

such testing prior to trial.
Case 5:20-cr-00048-TES-CHW Document 28 Filed 12/17/20 Page 2 of 3




RESPECTFULLY SUBMITTED, this 17th day of December, 2020.

                              PETER D. LEARY
                              ACTING UNITED STATES ATTORNEY

                        BY:   s/ William R. Keyes
                              WILLIAM R. KEYES
                              Assistant United States Attorney
                              Georgia Bar Number 3686 50
                              United States Attorney’s Office
                              Middle District of Georgia
                              Post Office Box 1702
                              Macon, Georgia 31202-1702
                              Telephone: (478) 621-2635
                              Fax: (478) 621-2655
                              Email: william.r.keyes@usdoj.gov




                                 2
      Case 5:20-cr-00048-TES-CHW Document 28 Filed 12/17/20 Page 3 of 3




                                    CERTIFICATE OF SERVICE

       I, WILLIAM R. KEYES, Assistant United States Attorney, do hereby certify that I have

this date served the within and foregoing DNA NOTICE by electronically filing said motion with

the Clerk of the Court using the CM/ECF system and upon the Defendant by hand delivering a

copy of said motion to Defendant.

       This 17th day of December, 2020.

                                           PETER D. LEARY
                                           ACTING UNITED STATES ATTORNEY


                                    BY:    s/ William R. Keyes
                                           WILLIAM R. KEYES
                                           Assistant United States Attorney
                                           Georgia Bar Number 368650
                                           United States Attorney’s Office
                                           Middle District of Georgia
                                           Post Office Box 1702
                                           Macon, Georgia 31202-1702
                                           Telephone: (478) 621-2635
                                           Fax: (478) 621-2655
                                           Email: william.r.keyes@usdoj.gov
